EXHIBIT 1
   FINAL                                                                                                                                Patient Care Report
                                    Hall Ambulance Service Inc                                                Run Number: 41575
                                             1001 21ST ST
                                      BAKERSFIELD, CA 93301-4792
                                                                                                         Date of Service: 05/21/2015
                                          (661) 334-5419 Ext.
                                                                                                           Patient Name: MASON FLORES


              CREW INFO                             RESPONSE INFO                                              DISPOSITION                                   TIMES
    Vehicle: 397                    MedlTrauma: Medical                                        Outcome:       Transport By Ground                       Recvd: 16:10 05-21-15
    Crew #1: PARKS, CHRIS           Call Type:   ALS                                           Dest. Reason: PatientlFamily Request                   Dispatch: 16:10 05-21-15
    Crew #2: VACTOR, XAVIER         Response Priority:      1-Priority EOA Response            Transport Priority:     1-Emergency Transport          En route: 16:11 05-21-15
    Crew #3: YADON, SCOTT           Nature Of Call:     09E01                                  At Scene Mileage:      188.6                           At scene: 16:19 05-21-15
   Doc'd By: PARKS, CHRIS           Start Mileage: 0.0                                         At Dest. Mileage:       199.9                         At patient: 16:20 05-21-15
Assisted By: Bakersfield ety Fire   Resp. Delay: <None>                                        Condition at Dest.:      Improved                     Transport: 16:25 05-21-15
                                                  <None>
                                                                                               Level of care: ALS
                                                  <None>
Arrival        Fire On Scene        Trans. Delay: <None>                                       Barriers to Care:      Speech Impaired                 At dest.: 16:42 05-21-15
Status:                                            <None>                                                             Unconscious
                                                   <None>                                                             None
                                    Call Taken by: 911IECC                                     Pt. Transported:      Supine - Gurney with Straps     In service: 18:09 05-21-15

                                      Resp. with:     Bakersfield City Fire                                                                            At base: 18:09 05-21-15
                                    Location: 8709 DOMINGO ST                                  Destination: MEMORIAL HOSPITAL
                                              xBRAZILAV                                                     Dept:ER                                Destination   None
                                              BAKERSFIELD, CA 93313                                         420 34THST                             Delay
                                                                                                                                                   Reason:
                                                                                                            BAKERSFIELD, CA 93301-2237
                                                                                               Recv Doctor:
                                    Pt. Found:   On Floor                                      Transporting Agency: Half Ambulance
                                                                                               Transporting Unit:       Ground
                                                                     PATIENT INFORMATION
    Name: MASON FLORES                                        Phone: (661) 228-5938                                                OL Info:

    Med Record #       0714443

      SSN: XXX-XX-XXXX                                          OOB: 0311712015 (2 yrs)                                            Weight: 151bs
      Sex: Male                                         Home Addr. : 8709 DOMINGO ST                                        Mailing Addr. : 8709 DOMINGO ST X BRAZIL AV
                                                                     BAKERSFIELD CA 93313                                                   BAKERSFIELD, CA 93313
      Place of Birth:
                                                      Message Phone:
       Pt. Belongings:                                           Left With:          Patient

          NONE

                                                                              NEXT OF KIN
    Name: SARA GUZMAN                                         Phone: (661) 228-5938

      SSN:                                                      OOB:
      Sex: Female                                       Home Addr,: 8709 DOMINGO ST x BRAZIL AV
                                                                    BAKERSFIELD, CA 93313
                                                                              INSURANCE

    Work Related:      No

Provider Info:
          Company: KAISER                                                     Policy#: 25111516                                          Group#:


          Guarantor:   Self

                                                                                HISTORY




 Chief Complaint

    Cardiac A"est-Unwitnessed

 Medications

    None Cu"ently -


                                                                                                                                                                    000011
                                                                                                                                                                 Page 1 of 7
  FINAL                                                                                                                    Patient Care Report
                                        Hall Ambulance Service Inc                                     Run Number: 41575

                                                  1001 21ST ST
                                                                                                   Date of Service: 05/21/2015
                                           BAKERSFIELD, CA 93301-4792
                                               (661) 334-5419 Ext.
                                                                                                     Patient Name: MASON FLORES


 Past Medical History
    No Remarkable Medical History


                                                                              ASSESSMENTS



 Body Area                    Assessment                                           Body Area                  Assessment

 Airway                       Patent                                               Breathing                  No Spontaneous Respirations

 Circulation                  Brachial Present                                     Central Nervous System     No Neuro Activity

 Head                         Assessed with No Abnormalities                       Face                       Soft Tissue Contusion(s)

 Nose                         Assessed with No Abnormalities                       Neck                       Assessed with No Abnormalities

 Chest                        Assessed with No Abnormalities                       Pelvis                     Assessed with No Abnormalities

 Right Hand                   Assessed with No Abnormalities                       Left Hand                  Assessed with No Abnormalities

 Right Foot                   Assessed with No Abnormalities                       Left Foot                  Assessed with No Abnormalities

 Alcohol/Drug Use             None                                                 Arm Left Lower             Assessed with No Abnormalities

 Arm Left Upper               Assessed with No Abnormalities                       Arm Right Lower            Assessed with No Abnormalities

 Arm Right Upper              Assessed with No Abnormalities                       Back- Lumbar/Sacral        Assessed with No Abnormalities

 Back-Cervical                Assessed with No Abnormalities                       Back-Upper                 Assessed with No Abnormalities

 Bed Confined At Release of   Yes - Weakness to upper and lower extremities        Bed Confined At Time of    Yes - Weakness to upper and lower extremities
 Patient                                                                           Assessment

 Blood Loss                   None Noted                                           Cardio Vascular            Capillary Refill- Delayed

 Distress Level of Patient    Severe Distress                                      Ears                       Assessed with No Abnormalities

 External/Skin                Soft Tissue SwellinglBruising                        Eye- Left                  Assessed with No Abnormalities

 Eye- Right                   Assessed with No Abnormalities                       Leg Left Lower             Assessed with No Abnormalities

 Leg Left Upper               Assessed with No Abnormalities                       Leg Right Lower            Assessed with No Abnormalities

 Leg Right Upper              Assessed with No Abnormalities                       Lividity                   Lividity Present

 LLQ                          Assessed with No Abnormalities                       LUQ                        Assessed with No Abnormalities

 Medically Necessary          Yes                                                  Mental Status              Unresponsive

 Patient Moved By Stretcher   Yes                                                  Rigor Mortis               Rigor Mortis Present

 RLQ                          Assessed with No Abnormalities                       RUQ                        Assessed with No Abnormalities

 Throat/Mouth                 Bleeding - Controlled                                Trauma Activation          No Activation




no trauma entered




                                                                                                                                                        00001
                                                                                                                                                      Page 2 of 7
  FINAL                                                                                                              Patient Care Report
                                         Hall Ambulance Service Inc                                 Run Number: 41575
                                                   1001 21ST ST
                                            BAKERSFIELD, CA 93301-4792
                                                                                               Date of Service: 05/21/2015
                                                (661) 334-5419 Ext.
                                                                                                    Patient Name: MASON FLORES


                                                                         VITAL SIGNS

                                                  Respiratory
16:27           101/61 NlBP 192, Strong,          oAbsent,        100%                                                331           E1 + V1 + M1 = 3
                Machine     Regular               <None>

                Skin Temp=Warm Skin Color=Pale Skin Moisure=Normal Lung Sounds Left=Normal Lung Sounds Right=Normal Cap.
                Refil/=Delayed
                Pupil size: Left=2-mm, Right=2-mm Pupil Reacts: Left=Non-Reactive, Right=Non-Reactive Pupil Dilation: Left=Constricted,
                Right=Constricted
                Level of Consciousness: Unresponsive; Pain Scale=O; Arm Movement: Left=None, Right=None; Leg Movement: Left=None, Right=None
                ECG=Sinus Tach

Completed By:   ZOLL E-Series
16:34           98/66 NIBP       158, Strong,    20 Assisted-    98%                                                                E2 + V3 + M4 = 9
                Machine          Regular         BVM, Regular

                Skin Temp=Warm        Skin Color-Pale   Skin Moisure=Dry    Lung Sounds Left=Normal      Lung Sounds Right=Normal   Cap. Refill=Normal
                Pupil size: Left=2-mm, Right=2-mm Pupil Reacts: Left=Reactive, Right=Reactive Pupil Dilation: Left=Constricted, Right=Constricted
                Level of Consciousness: Painful; Pain Scale=O; Arm Movement: Left=Reflex Only, Right=Ref/ex Only; Leg Movement: Left=Reflex Only,
                Right=Ref/ex Only
                ECG=Sinus Tach

Completed By:   ZOLL E-Series
16:41           93/63 NIBP       161, Strong,    28 Labored,     97%                                                                t:4 + V5 + M6 = 15
                Machine          Regular         Regular

                Skin Temp=Normal Skin Color=Normal Skin Moisure=Normal Lung Sounds Left=Normal Lung Sounds Right=Normal Cap.
                Refil/=Normal
                Pupil size: Left=2-mm, Right=2-mm Pupil Reacts: Left=Reactive, Right=Reactive Pupil Dilation: Left=Constricted, Right=Constricted
                Level of Consciousness: Alert; Pain Scale=O; Arm Movement: Left=Spontaneous, Right=Spontaneous; Leg Movement: Left=Spontaneous,
                Right=Spontaneous
                ECG=Sinus Tach

Completed By:   ZOLL E-Series

                                                                    TRAUMA SCORES
no trauma scores entered
          Comments:


                                                                 TREATMENT SUMMARY

 Time    PTA      Treatment                                                Who performed                Comments

 16:19            Universal Precautions Taker                              PARKS. CHRIS
                  Complication                                             Complication Narrative

                  None
          Type Used=G/oves

 Time    erA Treatment                                                     Who performed                Comments

 16:19            Universal Precautions Taker                              VACTOR. XAVIER
                 Complication                                              Complication Narrative

                  None
          Type Used=G/oves

 ~       erA Treatment                                                     Who performed                Comments

 16:19            Universal Precautions Taker                              YADON. SCOTT
                 Complication                                              Complication Narrative
                  None
          Type Used=G/oves

                                                                                                                                               000018
                                                                                                                                             Page 3 of 7
  FINAL                                                                                                           Patient Care Report
                                      Hall Ambulance Service Inc                                Run Number: 41575
                                                 1001 21ST ST
                                          BAKERSFIELD, CA 93301-4792
                                                                                          Date of Service: 05/21/2015
                                              (661) 334-5419 Ext.
                                                                                                Patient Name: MASON FLORES


                                                      TREATMENT SUMMARY CONTINUED

 ~        PTA   Treatment                                              Who performed                \:;gmmgntJ
 16:20          Braslow Tape                                           PARKS, CHRIS
                \:;gmplication                                         Complication Narrative
                 None
          Patient Size=Pink: 6-7 KG

IiIIl!I   erA   Treatmgnt                                           Who pgrfgrmgd                   \:;gWWllotJ
 16:20          ALSIParamedic Assessment                            PARKS, CHRIS
                Complicatign                                        Complicatigo Narrative
                 None
Time      PTA   Trllatmgnt                                          Whg Pllrformlld                 CgWmllDtJ
16:20           Airway-Oral                                         PARKS, CHRIS
                \:;gwplicatigo                                     Cgwpllcatjgo Narrative
                 None
          Size of Procedure Equipment=O OPA                 Number of Procedure Attempts= 1                       Indication=Unconscious Not Breathing
          Response=lmproved                                Results=Successful

Timll     PTA   Treatmgnt                                          Whg pgrformgd                    Cgmmgnlll

16:20           Ventilation                                        PARKS. CHRIS
                Cgwplicaligo                                       Cgwplicatigo Narrative
                None
          Indication=Respiratory Arrest                    Rate=20BPM                                             Result=Normal Exchange of Air
          Method=BVM                                       Response=lmproved                                      Procedure/Medication Auth=Level1
          Number of Procedure Attempts= 1                  Oxygen Utilized=Yes                                    Oxygen dose=15

          Oxygen dose units=LPM

Timll     PTA   Trealmgnl                                          Who perfgrwed                    CgWWllntJ

16:21           Cardiac 1 ECG Monitor                              PARKS, CHRIS
                Complicalion                                       Cgmplicalign Narralivll

                None
          Ectopy=None                                      Result=Sinus Tachy                                     Procedure/Medication Auth=Level1

IiIIl!I   erA   TreatWllol                                         Who PllrforWlld                  ~gWWllotJ

16:21           Pulse Oximetry                                     PARKS, CHRIS
                Complicalign                                       Cgmpllcalign Narratjve

                None
                     =
          Response Unchanged                               Result=Successful                                      Number of Procedure Attempts= 1
          Procedure/Medication Auth=Level1

IiIIl!I   erA   TrealWllot                                         Who Pllrfgrwed                   ~QWWIlDlII

16:22           Suction                                            PARKS, CHRIS
                Cgmplicalion                                       CgmplicalioD Narralive
                None
          Type=B FR                                        Site=Oral                                              Indication=Fluid Obstruction
          Result=Successful                                Response=lmproved                                      Procedure/Medication Auth=Level1
          Number of Procedure Attempts= 1



                                                                                                                                             0OOO1~
                                                                                                                                            Page 4 of 7
 FINAL                                                                                                     Patient Care Report
                                 Hall Ambulance Service Inc                              Run Number: 41575

                                             1001 21ST ST
                                                                                    Date of Service: 05/21/2015
                                      BAKERSFIELD, CA 93301-4792
                                          (661) 334-5419 Ext.
                                                                                         Patient Name: MASON FLORES


                                                  TREATMENT SUMMARY CONTINUED

Ii.lM   PTA Treatment                                           Who performed                Comments
16:26         IV Access                                         PARKS. CHRIS
              Complication                                      Complicatjon Narratjye
              None
         Rate=OTHER - SEE COMMENTS                      Site=Hand-Left                                     Solution=Saline Flush
         Tubing=Mini Drip                               Volume Administered=OTHER- SEE                     Size of Procedure Equipment=22 G
                                                        NARRATIVE
        Length =1.25                                    Results=Unsuccessful                               Number of Procedure Attempts=2
        Response=Unchanged                              Procedure/Medication Auth=Level1
Time    PTA Treatment                                          Who performed                 CQ!D!D!!nts
16:30         IV Access                                         PARKS. CHRIS
              CQmplicatiQn                                      CQmplicatiQn Narrative
              None
        Rate=OTHER - SEE COMMENTS                       Site=Hand-Right                                    Solution=Saline Flush
        Tubing=Mini Drip                                Volume Administered=OTHER- SEE                     Size of Procedure Equipment=24 G
                                                        NARRATIVE
        Length =1.25                                    Results=Unsuccessful                               Number of Procedure Attempts= 1
        Response=Unchanged                              Procedure/Medication Auth=Level 1

Ii.lM   PTA Tr!!atm!!nt                                        WhQ perfQr!D!!d               ~Qmm!!!!t!i

16:33        Base Contact                                      PARKS. CHRIS
             ComplicatiQn                                      CQmplicatiQn Narrative
              None
        Notified=Contact Successful                     Orders=No Orders Requested or                      Hospital=BMH
                                                        Received
        Communication Type=Radio                        Not Required=Required                              Number of Procedure Attempts=1
        Orders Given By=MICN

Time    PTA Tr!!atm!!nt                                        WhQ P!!rfQrm!!d               ~Qm!D!mts

17:12        ED Physician: BMH                                 PARKS. CHRIS
             ComplicatiQn                                      CQmplicatiQn Narrative
              None
        Bakersfield Memorial=Dr. Naven

Tim!!   fIA Tr!!atme!!t                                        WhQ P!!rfQrm!!d               ~Qmm!!nts

17:12        PT Care To Facility Staff                         PARKS. CHRIS
             Complication                                      CQ!Dpljcatjon Narrative
              None
        Position=Bed Down With Rails Up




                                                                                                                                    00001p
                                                                                                                                   Page 5 of7
    FINAL                                                                                                             Patient Care Report
                                            Hall Ambulance Service Inc                             Run Number: 41575
                                                      1001 21ST ST
                                                                                                 Date of Service: 05/21/2015
                                               BAKERSFIELD, CA 93301-4792
                                                   (661) 334-5419 Ext.
                                                                                                  Patient Name: MASON FLORES


                                                                        NARRATIVE

 ALS RESPONSE FOR CARDIAC ARREST
 ARRIVED ON SCENE TO PT'S HOUSE TO FIND PT SUPINE ON THE FLOOR UNRESPONSIVE, WITH A RAPID PULSE AT THE BRA CHEAL SITE,
 NO SPONTANEOUS RESPIRATIONS. FATHER ON SCENE STATES UNKNOWN WHEN THE PT WAS LAST SEEN NORMAL. FATHER CHECKED
 THE PT AT 1605 AND NOTICED PT WAS NOT BREATHING AND HAD NO PULSE. FATHER STARTED CPR AND CALLED 911. UPON ARRIVAL ON
 SCENE, BFD WAS VENTILA TING THE PT VIA BVM. STRONG, RAPID PULSE NOTED AT THE BRA CHEAL SITE. PT ASSESSMENT SHOWS PT IS
 BEING VENTILA TED 20 BPM VIA B VM WITH 15 LPM 02. MINOR BLOOD NOTED IN THE PT'S MOUTH. LUNG SOUNDS CLEAR BILA TERALL Y
 WITH VENTILATION. PT IS NOT RESPONDING TO PAINFUL STIMULI, EYES 2MM AND PINPOINTED, NO PURPOSEFUL MOVEMENT. BRUISING
 NOTED ON BOTH OF THE PT'S CHEEKS. SKINS PALE, WARM, AND DRY. PEDIATRIC PADS PLACED ON PT. OPA INSERTED WITH NO GAG
 REFLEX, VENTILATION CONTINUED. PT IS PINK ON THE BRASLOW TAPE. PT TRANSPORTED TO BMH. DURING TRANSPORTATION, BLOOD
 GLUCOSE CHECK SHOWS 331 MGIDL. UNABLE TO ESTABLISH AN IV DUE TO POOR IV ACCESS. PT IMPROVED FROM RESPIRA TORY ARREST
 TO ACTIVEL Y CRYING DURING THE TRANSPORT. OPA WAS REMOVED DUE TO GAG REFLEX RETURNING. PT CARE HANDED OVER TO RN.
 PROPER SIGNATURES OBTAINED FROM RN AND PT'S MOTHER. PT UNABLE TO SIGN DUE TO PT IS A MINOR. UNABLE TO PRINT PCR DUE
 TO PRINTER NOT WORKING.




I.i.!!!§                      Iwt                               Who signed                                        Why patient did not sign

051211201517:12                B: Section Two: Authorized       Parent - GUZMAN, SARA                             Minor
                               Representative
                                                                I attest that [MASON FLORES] is physically or mentally incapable of signing an
                                                                acknowledgement of service. I am signing on behalf of the patient. I recognize that signir
                                                                on behalf of the patient is not an acceptance of financial responsibility for the services
                                                                rendered. A copy of Hall Ambulance Servcie, Inc. Notice of Privacy Practices has also beE
                                                                provided for the patient.




051211201517:46                D: Facility Signature            Nurse - TA YLOR, MELISSA                          <Not applicable>

                                                                I hereby certify that [MASON FLORES] was brought to this facility by Hall Ambulance
                                                                Service, Inc. on this date.




  Witness      or Authorized Representative Address Information
8709 DOMINGO ST                                                              BAKERSFIELD CA 93313
Addresss of person who signed for patient                                City, State, Zip Code




                                                                                                                                                 00001
                                                                                                                                               Page 6 of7
 FINAL                                                                                                     Patient Care Report
                                      Hall Ambulance Service Inc                          Run Number: 41575
                                              1001 21ST ST
                                                                                     Date of Service: 05/21/2015
                                       BAKERSFIELD, CA 93301-4792
                                           (661) 334-5419 Ext.
                                                                                          Patient Name: MASON FLORES


                                                              CREW INFORMATION
Start DatelTime :   051211201507:00
Crew #       ~                                   Crew #      ~                                   Crew #    ~
1544         PARKS, CHRIS                        1845        VACTOR, XAVIER                      1953      YADON, SCOTT
~            P26869                              I..iwln;.   E078560                             ~          E112661




X      aceL                                          X       \LZ       \j                         X~u....?r
                                                                                                       /




                                                              CHANGE TRACKING
                                         DatelTime             ~            Who Changed           previous Value




                                                                                                                           00001
                                                                                                                          Page 7 of7
